Title: To Thomas Jefferson from Thomas Munroe, 9 November 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir
            Superintendant’s officeWashington 9th November 1802
          
          I have perused and considered the inclosed representation of James M. Lingan, the original proprietor of the Ground within an open space in front of Square No. 78 in the City of Washington bounded by Pennsylvania Avenue, 20th. Street west and I. Street north, as also the enclosed three Letters from a Committee of the Citizens and House holders in that part of the City which lies west of the President’s house; in which representation and Letters the original proprietor aforesaid, as well as all the said Citizens and Householders two, who are absent excepted, by their Committee, solicit that the said open space may be appropriated or permitted to be used as a site for a Market house intended to be erected by private Contributions and established after the 1st December next, agreeably to an act of the City Corporation—under all the Circumstances attending the subject I think it would be right and proper to appropriate the said Space as solicited, and should appropriate the same accordingly, if I considered myself authorised so to do, but as I believe the President alone is authorised to grant the prayer of the applicants I have taken the liberty to submit it to his Consideration.
          I have the Honor to be with the most respectful consideration Yr. mo. obt. Servt.
          
            Thomas Munroe
          
        